Citation Nr: 1224422	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for bilateral hearing loss, tinnitus, and a bilateral knee disorder.  A timely Notice of Disagreement as to each of those issues was filed in April 2009.

After receipt by VA of additional evidence, the Veteran's claims of entitlement to service connection for bilateral hearing loss and for tinnitus were granted in full in an October 2009 rating decision which was mailed to the Veteran in November 2009.  The October 2009 rating decision is dispositive as to those issues.  Hence, the issues of entitlement to service connection for bilateral hearing loss and service connection for tinnitus are not presently on appeal before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reviewing the procedural history of this claim, service connection for a bilateral knee disorder was denied in an October 2008 RO decision.  In April 2009, the Veteran filed a Notice of Disagreement with the October 2008 decision.  A Statement of the Case was issued in March 2010, and later in March 2010, the Veteran submitted a written statement that was interpreted as a substantive appeal.  See 38 C.F.R. § 20.202.  In April 2011, the RO certified the appeal to the Board.

In June 2011, the Board remanded the claim for additional development.  Subsequent to the Board's June 2011 remand, an official VA form 9 from the Veteran was received by VA.  On this form, the Veteran explained that in mid-2010 he had a stroke, and shortly afterwards, his wife died.  Importantly, on this form, the Veteran indicated that in connection with his claim for service connection for a bilateral knee disorder he wanted a personal hearing before a member of the Board (Veterans Law Judge) at a local VA office.  No other communication from the Veteran has withdrawn this request for a hearing.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  In accordance with the Veteran's request, and since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  The Veteran should also be apprised of his right to a videoconference hearing as an alternative.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



